Exhibit 10.28
 
AMENDMENT TO LOAN AGREEMENT


AMENDMENT dated this 31st day of January, 2013 (the “Amendment”) to Loan
Agreement dated as of June 1, 2012 (the “Loan Agreement”), by and between
INSOGLASS HOLDING SA, a Swiss corporation (the “Lender”), and SWISSINSO HOLDING
INC., a Delaware corporation (the “Borrower”).


WHEREAS, the Borrower and the Lender wish to amend the Loan Agreement to
increase the maximum loan commitment thereunder and to reduce the Conversion
Price;


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows.


1.    Section 1.01(b) of the Loan Agreement is hereby amended to read in full as
follows:


“(b)    ‘Conversion Price’ means $0.035 per share.”


2.   The first sentence of Section 2.01 of the Loan Agreement is hereby amended
to read in full as follows:


“Subject to the terms and conditions set forth in this Agreement, the Lender
hereby agrees to make Loans to or for the benefit of the Borrower from time to
time in an aggregate principal amount up to but not exceeding $1,500,000.”



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Loan
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

 
INSOGLASS HOLDING SA
            By:        
Name: Rafic Hanbali
     
Title:   President
           
SWISSINSO HOLDING INC.
            By:        
Name:  Clive D. Harbutt
     
Title:    Chief Financial Officer
 

 
 

--------------------------------------------------------------------------------